Citation Nr: 1420934	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-43 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for carpal tunnel syndrome, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 1982 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

1.  Service connection for a back disability was last denied by a rating decision dated in February 1982.  The Veteran did not perfect an appeal of the denial.

2.  The evidence received since the February 1982 rating decision is not new and does not raise a reasonable possibility of substantiating the underlying claim for service connection for a back disability.

3.  The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed cervical disc protrusion is not related to active service and is not secondary to a service-connected disability.

4.  The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed carpal tunnel syndrome is not related to active service and is not secondary to a service-connected disability.




CONCLUSION OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim for service connection for a back disability has not been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

2.  A cervical disc protrusion was not incurred in or aggravated by active service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  Carpal tunnel syndrome was not incurred in or aggravated by active service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that the assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  As part of the notice, VA should specifically inform the claimant and representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), 38 C.F.R. § 3.159 (2013).  

The notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that the Veteran was mailed letters in February 2003 and in May 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2003 and in May 2007 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements.  Those letters also notified the Veteran of the reason for the previous denial and of the need to submit new and material evidence and an explanation of new and material evidence.

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records, VA treatment records, and VA examinations are of record.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Therefore, the duties to assist and notify have been met.

Back Disability

The Veteran originally submitted a claim of entitlement to service connection for a back disability in November 1981.  The claim was denied by the RO in a February 1982 rating decision.  Notice of the denial and notice of appellate rights were provided in February 1982.  The Veteran did not appeal that decision and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for a back disability may now be considered on the merits only if new and material evidence has been received since the time of the prior final adjudication.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received, as only the receipt of new and material evidence would allow the Board to exercise its jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial, the RO found that the Veteran's in-service back condition was acute and transitory, and that no residuals of it were found during the October 1981 VA examination.

The VA and private treatment records that the Veteran has submitted since February 1982 show treatment for a back disability, but do not provide any opinions as to the potential etiology of the disability, and do not tie the disability to active service in any way.  None of the treatment records suggest in any way that the Veteran's current back disability is connected in any way to the two in-service episodes of back pain he experienced, which occurred in November 1974.  To the contrary, some of the records indicate that the Veteran injured his back at work in August 1981, over six years after separation from service.  None of the additional evidence addresses whether the Veteran incurred a back disability during service or manifested a back disability to a compensable degree within one year following service.  Therefore, the additional new evidence is not material, as it does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet.App. 439 (1995).  While the new evidence shows a current back disability, that evidence shows that the back disability is related to a workplace injury.  Therefore, the Board finds that the new evidence does not raise a reasonably possibility of an allowance of the claim.

In sum, the additional medical evidence listed above is new in that it was not previously before agency decision makers at the time of the final February 1982 rating decision.  However, none of the new medical evidence is material for purposes of reopening the claim of entitlement to service connection for a back disability.  The additional medical records are either cumulative or redundant of the evidence of record or do not raise a reasonable possibility of substantiating the claim because they are evidence against the claim in showing that the claimed back disability is related to a post-service workplace accident.

Accordingly, it is the determination of the Board that new and material evidence has not been submitted with regard to the claim.  The claim for service connection for a back disability is not reopened and the benefits sought on appeal with regard to that claim remain denied.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed back disability claim, the claim remain denied.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Cervical Spine Disability

The Veteran asserts that he experienced a cervical disc protrusion as a result of active service.  Specifically, the Veteran has reported that a cervical disc protrusion has been caused by a back disability.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran filed a claim of entitlement to service connection for a disc protrusion in May 2003.  At a July 2003 VA examination, the examiner opined that a review of an MRI of the Veteran's cervical spine, which was done in 2002, demonstrated a focal disc protrusion at C5-C6.  Otherwise, there was minimal other remarkable pathology on the examination, according to the examiner.  There were no cord signal changes associated with the disc protrusion, and no intrinsic abnormality throughout the levels covered by the MRI.  The examiner noted that the protrusion impinged slightly on the spinal cord.  The examiner noted that the Veteran was unable to relate any specific injury that he ever had to his neck or that might have caused his current complaints, but that the Veteran stated that his neck had been hurting since 1996.  The examiner opined that it was less likely than not that the disc protrusion was related to the Veteran's active service.  

While the Veteran has a diagnosis of a cervical disc protrusion, he has never claimed that a specific incident or injury in active service caused it.  A review of the service medical records shows that they are silent for complaints of or treatment for cervical disc protrusion during active service, as are his post-service medical treatment records until July 2002.  

VA treatment records from April 2008 show that the Veteran still experienced cervical disc protrusion.  The physician who saw the Veteran noted that the Veteran specifically denied an antecedent cause of the cervical disc protrusion or any triggering accident.

The Board acknowledges that the Veteran is competent to report when he first experienced a cervical disc protrusion, and that he has continued to experience symptoms of a cervical disc protrusion since 1996.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board notes that the Veteran is competent to report when he first experienced symptoms of a cervical disc protrusion, and that they have continued since 1996 because that is information that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran to be credible in that assertion.

However, although the Veteran contends that he has a cervical disc protrusion related to active service, the Veteran's opinion is insufficient to provide the requisite etiology of the claimed cervical disc protrusion because those matters require medical expertise.  The Board finds that the evidence does not support a continuity of symptomatology of a cervical disc protrusion because the evidence does not show complaints of or treatment for cervical disc protrusion symptoms from separation from service until July 2002.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran's statements regarding his cervical disc protrusion being related to his service are not competent evidence as he is not medically qualified to opine on a matter requiring medical expertise, such as an opinion as to etiology.  

The Board recognizes that it must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability benefits in situations where a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C. § 1154(a) (West 2002 & Supp. 2013).  Also, the Board cannot ignore or disregard the medical conclusions of a VA physician and is not permitted to substitute its own judgment for that of a medical professional.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Therefore, the Veteran's statements regarding the etiology of his cervical disc protrusion are found to be less persuasive than the medical opinion regarding the etiology of the Veteran's cervical disc protrusion, which attributes the back disability to factors unrelated to service.  The Veteran has not claimed continuity of symptomatology since service.

The Board finds it significant that neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection for a cervical disc protrusion.  The Board finds that the July 2003 VA examiner's opinion is the most probative opinion of record and establishes that the Veteran's cervical disc protrusion is less likely to be etiologically related to, or the result of, any injury during active service.  No nexus between the Veteran's cervical disc protrusion and his active has been established by competent evidence or continuity of symptomatology.  Furthermore, the evidence does not show that any cervical disc protrusion manifested to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  Therefore, entitlement to service connection for a cervical disc protrusion must be denied. 

As an alternative, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability, but only that degree, above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292   (1991).

The Board recognizes that the Veteran asserts that his cervical disc protrusion is proximately due to or the result of his back disability.  However, the Veteran's back disability is not service-connected.  Therefore, any disabilities caused by the back disability cannot be service-connected on a secondary basis because the claimed primary disability is not service-connected.  

The Board finds that the claim fails on both a direct service connection basis and a secondary service connection basis because the evidence is against a finding that any current disability of the cervical spine is related to service or is due to, the result of, or aggravated by any service-connected disability.  The Board acknowledges that the Veteran is competent to report the symptomatology he experiences regarding his neck, but he is not competent to provide a medical opinion regarding etiology.  The competent medical evidence of record is against a finding of any connection between the current cervical disc protrusion and any event or injury that occurred during service, and there is no medical evidence which indicates a connection between the current cervical spine disability and any service-connected disabilities.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for cervical disc protrusion and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Carpal Tunnel Syndrome

The Veteran asserts that he has carpal tunnel syndrome (CTS) as a result of active service.  Specifically, the Veteran has reported that CTS was caused by a back disability.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The service medical records do not show any complaints of or treatment for carpal tunnel syndrome or any related symptoms.

Private medical treatment records from February 1997 show that the Veteran was seen by a physician who diagnosed him with bilateral CTS, worse on the right than the left.  The physician noted that the Veteran was referred to him for a second opinion by another doctor who treated the Veteran for an August 1996 work-related contusion to the elbow.  The physician stated that the Veteran was diagnosed with CTS in 1996; that he was unable to return to regular-duty work at the steel mill following the August 1996 injury; the he experienced bilateral numbness; that the thus-far conservative management had not worked; and that carpal tunnel releases were the next step in treatment.  However, the Veteran was somewhat reluctant about those.  The doctor specifically noted that he did not think that any other conditions aggravated the Veteran's CTS.

VA treatment records show that the Veteran began treatment for CTS at VA in February 2001, received a diagnosis for it, and started wearing hand splints to aid him with the CTS-related pain.

The Veteran filed his claim of entitlement to service connection for CTS in May 2003.  At a July 2003 VA examination, the Veteran reported to the examiner that he has experienced bilateral hand numbness since 1996, and that his complaints had worsened over time.  Testing revealed that the Veteran's upper extremities were within normal limits.  The examiner related that it was unclear whether the Veteran had CTS, and, if he did, it was an atypical clinical presentation of the syndrome.  The examiner opined that it was less likely than not that the CTS, if present, was related to active service.

While the Veteran has a diagnosis of CTS, he has never claimed that a specific incident or injury in active service caused it.  A review of the service medical records shows that they are silent for complaints of or treatment for cervical disc protrusion during active service, as are his post-service medical treatment records until July 2002.  

VA treatment records from April 2008 show that the Veteran still has CTS and has not undergone the recommended surgery.  The physician who saw the Veteran noted that the Veteran specifically denied an antecedent cause of the CTS or any triggering accident.

The Board acknowledges that the Veteran is competent to report when he first experienced CTS, and that he has continued to experience symptoms of CTS since 1996.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board notes that the Veteran is competent to report when he first experienced symptoms of CTS, and that they have continued since 1996 because that is information that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran to be credible in that assertion.

However, although the Veteran contends that he has CTS related to active service, the Veteran's opinion is insufficient to provide the requisite etiology of the claimed CTS because those matters require medical expertise.  The Board finds that the evidence does not support a continuity of symptomatology of CTS because the evidence does not show complaints of or treatment for CTS symptoms from separation from service until February 1997.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran's statements regarding his CTS being related to his service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.  

The Board recognizes that it must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability benefits in situations where a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C. § 1154(a) (West 2002 & Supp. 2013).  Also, the Board cannot ignore or disregard the medical conclusions of a physician and is not permitted to substitute its own judgment for that of a medical professional.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Therefore, the Veteran's statements regarding the etiology of his CTS are found to be less persuasive than the February 1997 medical opinion regarding the etiology of the Veteran's CTS, which attributed the CTS to factors unrelated to service, namely to a work-related elbow injury that the Veteran experienced while working at a steel mill in August 1996; and the July 2003 VA examiner's opinion, which stated that it was less likely than not that the Veteran's CTS was related to his active service.  The Veteran has not claimed continuity of symptomatology since service.

The Board finds it significant that neither the Veteran nor his representative have presented or identified any contrary medical opinion that supports the claim for service connection for CTS.  The Board finds that the February 1997 and the July 2003 opinions are the most probative opinions of record and establish that the Veteran's CTS is not etiologically related to, or the result of, any injury during active service.  No nexus between the Veteran's CTS and active service has been established by competent evidence or continuity of symptomatology.  Furthermore, the evidence does not show that any CTS manifested to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  Therefore, entitlement to service connection for CTS must be denied. 

As an alternative, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability, but only that degree, above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292   (1991).

The Board recognizes that the Veteran asserts that his CTS is proximately due to or is the result of his back disability.  However, the Veteran's back disability is not service-connected.  Therefore, any disabilities caused by the back disability cannot be service-connected on a secondary basis because the claimed primary disability is not service-connected.  

The Board finds that the claim fails on both a direct service connection basis and a secondary service connection basis because the evidence is against a finding that any current CTS is related to service or is due to, the result of, or aggravated by any service-connected disability.  The Board acknowledges that the Veteran is competent to report the symptomatology he experiences regarding his arms, but he is not competent to provide a medical opinion.  The competent medical evidence of record is against a finding of any connection between the current CTS and any event or injury that occurred during service, and there is no medical evidence which indicates a connection between the current CTS and the Veteran's non-service-connected back disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for CTS and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, the Veteran's application to reopen a claim of entitlement to service connection for a back disability is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for carpal tunnel syndrome is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


